Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “METHOD FOR PROTECTING PERSONAL INFORMATION IN IMAGE FORMING APPARATUS” [Closest Prior Art: Min (US-2017/0070638): Figs 1, 5, 11, par 0032-0033, 0044-0045, 0064, 0067-0069, 0091; Arunachalam et al. (US-2015/0271666): par 0013, 0017-0018, 0026, 0046-0048; Park (US-2014/0268210): par 0007, 0034, 0042, 0044-0045; Harada (US-2007/0279672): par 0039, 0041, 0069, 0084-0089; Ichida (US-2019/0026487): Figs 4-8, 0044-0077, 0083-0088; Park et al. (US-2021/0377423): par 0034-0054, 0067-0078].
In response to the Office Action mailed on 10/22/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Argument: page 9, first paragraph to page 10, first paragraph], independent claims 1, 11 and 12 are allowed for at least the reasons followed:
Min in view of Arunachalam, Park, Harada and further in view of the prior art searched and/or cited including Ichida and Park does not teach nor render obvious the combination of limitations including “An image forming apparatus comprising: a communication apparatus to perform communication with an external apparatus; a processor to control an operation of the image forming apparatus; a user interface apparatus to output information related to the operation of the image forming apparatus; and a memory storing instructions executable by the processor, wherein the processor executes the instructions to: request, from a server, an execution file of a personal information protection policy to be set in the image forming apparatus, receive, from the server, the execution file corresponding to a country of use set in the image forming control an operation of the image forming apparatus according to whether the first job is restricted to the personal information protection policy by deleting the personal information of the predetermined user from the first document, obtaining a file from which the personal information of the predetermined user is deleted, and storing the obtained file” as recited in independent claim 12 [similar method claim 1 and program claim 11].
Dependent claims 3-10 and 13-15 are allowed for being dependent on allowable independent claims 1 and 12, respectively.
Therefore, claims 1 and 3-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677